Citation Nr: 0931612	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
January 1981 to June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the evidence of record includes several 
VA treatment records indicating the Veteran has been awarded 
disability benefits through the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have 
a bearing on the Veteran's claim.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the 
Court finds that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  Although the Veteran's 
mother requested the SSA's decision in 2001, and SSA 
responded that he had been awarded disability benefits for 
schizophrenia, there is no indication that any effort has 
been made to secure a copy of the actual SSA decision 
awarding such benefits or any associated medical records.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims files.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
schizophrenia-.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the V-eteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




